DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson et al. (US 20170192511 A1, published 07/06/2017), hereinafter Lawrenson, in view of Nakamura (US 20130111403 A1, published 05/02/2013)

Regarding claim 7, Lawrenson teaches the claim comprising:
At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a client device, cause the client device to personalize user interfaces on the client device, by carrying out steps that include (Lawrenson Figs. 1-8; [0007], a non-transitory computer-readable medium stores a computer program comprising program instructions that, when executed by processing circuitry of an electronic device having a touchscreen, configures the electronic device to: detect that a user is reaching with a digit to make a touch input to the touchscreen, and temporarily adapt a screen currently being displayed on the touchscreen; [0018], there may be any number of default screens 16 displayable on the touchscreen 14, e.g., device setting screens, application icon screens, etc., and screens 16 may be dynamically rendered, such as for web pages, streaming media and anything else having variable content; [0028], the device 10 detects that the user is reaching to make a touch input, and temporarily modifies the screen 16 to facilitate that touch input; [0031], “native” or “home” screens 16 are adapted according to default configurations—e.g., screen shifting is always used—while application-specific screens 16 are adapted according to any prevailing application settings; [0034], the device 10 may store different defined reach extents and the defined reach extent used by the processing circuitry 36 at any given time may be specific to the user using the device 10 at that time; see also [0070]):
receiving a spatial difficulty map associated with a rendering of a user interface generated by the client device (Lawrenson Figs. 1-8; [0018], consider that there may be any number of default screens 16 displayable on the touchscreen 14, e.g., device setting screens, application icon screens, etc., and screens 16 may be dynamically rendered, such as for web ;
identifying, within the rendering of the user interface, a plurality of user interface elements using an element detection model (Lawrenson Figs. 1-8; [0017], the teachings herein are broadly referred to as “reach adaptation” teachings and they involve temporarily adapting the screen 16 responsive to detecting that a user of the device 10 is reaching with a digit, with respect to the touchscreen 14; adapting the screen 16 means temporarily displaying a modified version of the screen 16, to bring an estimated touch target within a defined reach extent that is configured in the device 10; [0018], consider that there may be any number of default screens 16 displayable on the touchscreen 14, e.g., device setting screens, application icon screens, etc., and screens 16 may be dynamically rendered, such as for web pages, streaming media and anything else having variable content; [0031], the number, placement and spacing of “touchable” screen elements 18 on the currently-displayed screen 16 determines whether the ;
generating a user interface layout based on at least the spatial difficulty map (Lawrenson Figs. 1-8; [0030], the processing circuitry 36 is configured to temporarily adapt the screen 16 by determining a layout modification for the screen 16 to bring the touch target within the defined reach extent; [0070], the maximum reach distance of a user can be determined from usage patterns rather than by geometric measurements of the finger; as the user operates the device 10, and touches the screen, a map is built up thereby identifying which areas they can touch without substantially shifting or reorienting the device 10; [0050], the method 400 further ;
adjusting, within the rendering of the user interface and based on the user interface layout, a respective location of at least one user interface element of the plurality of user interface elements relative to respective locations to produce an updated rendering of the user interface; and displaying, on a display of the client device, the updated rendering of the user interface (Lawrenson Figs. 1-8; [0018], consider that there may be any number of default screens 16 displayable on the touchscreen 14, e.g., device setting screens, application icon screens, etc., and screens 16 may be dynamically rendered, such as for web pages, streaming media and anything else having variable content; [0030], determining a layout modification for the screen 16 to bring the touch target within the defined reach extent, and modifying a layout of the screen 16 according to the layout modification; [0031], the number, placement and spacing of “touchable” screen elements 18 on the currently-displayed screen 16 determines whether the processing circuitry 36 shifts the screen 16, rescales the screen 16, or warps the screen 16, or performs some combination of two or more of those techniques; [0050], the method 400 further includes determining (Block 406) which UI elements the user wishes to reach--i.e., estimating the touch target; the method 400 further includes modifying the UI--i.e., adapting the currently displayed screen 16, which can be understood as embodying a UI--so that the desired UI elements can be touched by the user (Block 408); [0055], the optimization tries to minimize the 
However, Lawrenson fails to expressly disclose adjusting a respective location of at least one user interface element of the plurality of user interface elements relative to respective locations of the plurality of user interface elements.  In the same field of endeavor, Nakamura teaches:
adjusting a respective location of at least one user interface element of the plurality of user interface elements relative to respective locations of the plurality of user interface elements (Nakamura Figs. 1-16; [0031], the display windows displayed on the display panel 14 further include an icon display window (IDW), which includes one or more icons for performing different operations; [0032], when the user manipulates an operation icon, the touch panel switch 15 generates an input signal corresponding to the manipulated operation icon, and transmits the input signal to the controller 2; the touch panel switch 15 is sensitive to touch, force, or pressure; [0035], the controller 2 determines that a finger approaches to the display panel 14; [0039], the controller 2 determines whether the icon display window is displayed in the rearrange target display mode in which a part of or all of the operation icons need to be rearranged; when a part of or all of the operation icons are equally arranged, the equally arranged operation icons need to be rearranged. That is, when the icon display window is displayed in the rearrange target display mode, the operation icons need to be rearranged corresponding to a moving of the finger on the display panel 14; an example of the rearrange target display mode is shown in FIG. 5; the icon display window displayed in the rearrange target display mode may be a menu window in which all of the operation icons Ia, Ib, Ic, Id, Ie, If, Ig, Ih are equally arranged; [0043], the operation icons Ia to Ih are moved toward the finger approach position P1 so that the operation icons are displayed at the calculated display positions; [0044], the display position of each of the operation icons Ia to Ih is calculated in such a manner that a display position of an operation icon is not overlapped with a display position of another operation icon; a display position of a second operation icon, which is defined as an operation icon to be moved secondly, is calculated based on the display position of the first operation icon and a size of the first operation icon; display positions of the other operation icons are calculated in a similar way; [0051], the controller 2 calculates the display position of the manipulated operation icon with respect to the finger approach position P1 based on the manipulation frequency; an operation icon having a higher manipulation frequency is arranged 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated adjusting a respective location of at least one user interface element of the plurality of user interface elements relative to respective locations of the plurality of user interface elements as suggested in Nakamura into Lawrenson.  Doing so would be desirable because with this configuration, the operation icon having the highest manipulation frequency is arranged nearest to the finger approach position P1. Thus, the user can manipulate the operation icons Ia to Ih with less moving (see Nakamura [0055]).  The user can easily find an operation icon and manipulate the operation icon (see Nakamura [0056]).  Additionally, Nakamura’s adjusting a respective location of at least one user interface element of the plurality of user interface elements relative to respective locations of the plurality of user interface elements would improve the system of Lawrenson by ensuring the items likely to be selected by the user are adjusted, thereby making it easier and faster for the user to select the items in which they are most interested within a personalized interface.  Additionally, Lawrenson discloses that modifications may be optimized, e.g., to bring the most likely touch target, or a few mostly likely touch targets, within reach. The optimization tries to minimize the loss or distortion of other screen content (see Lawrenson [0055]).  Nakamura provides a user-friendly 

Regarding claim 1, claim 1 contains substantially similar limitations to those found in claim 7, the only difference being A method for personalizing user interfaces on a client device, the method comprising, at the client device (Lawrenson Figs. 1-8; [0003], a method and apparatus are provided for facilitating touch entries to a touchscreen of an electronic device; [0018], there may be any number of default screens 16 displayable on the touchscreen 14, e.g., device setting screens, application icon screens, etc., and screens 16 may be dynamically rendered, such as for web pages, streaming media and anything else having variable content; [0028], the device 10 detects that the user is reaching to make a touch input, and temporarily modifies the screen 16 to facilitate that touch input; [0031], “native” or “home” screens 16 are adapted according to default configurations—e.g., screen shifting is always used—while application-specific screens 16 are adapted according to any prevailing application settings; [0034], the device 10 may store different defined reach extents and the defined reach extent used by the processing circuitry 36 at any given time may be specific to the user using the device 10 at that time; see also [0070]).  Consequently, claim 1 is rejected for the same reasons.

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 7, the only difference being A client device configured to personalize user interfaces, the client device comprising: at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the client device to perform steps that include (Lawrenson Figs. 1-8; [0003], a method and apparatus are provided for facilitating touch entries to a touchscreen of an electronic device; [0018], there may be any number of default 

Regarding claim 4, Lawrenson in view of Nakamura teaches all the limitations of claim 1, further comprising:
wherein the spatial difficulty map is generated based on user interaction with the client device (Lawrenson Figs. 1-8; [0044], the method 100 includes detecting (Block 102) that a user is reaching with a digit to make a touch input to the touchscreen 14, temporarily adapting the screen currently being displayed on the touchscreen, to bring an estimated touch target within a defined reach extent that is configured in the device 10; [0070], the maximum reach distance of a user can be determined from usage patterns rather than by geometric measurements of the finger; as the user operates the device 10, and touches the screen, a map is built up thereby 

Regarding claims 10 and 16, claims 10 and 16 contain substantially similar limitations to those found in claim 4.  Consequently, claims 10 and 16 are rejected for the same reasons.

Regarding claim 5, Lawrenson in view of Nakamura teaches all the limitations of claim 1, further comprising:
wherein the plurality of user interface elements include one or more pixels associated with the user interface (Lawrenson Figs. 1-8; [0044], the method 100 includes detecting (Block 102) that a user is reaching with a digit to make a touch input to the touchscreen 14, temporarily adapting the screen currently being displayed on the touchscreen, to bring an estimated touch target within a defined reach extent that is configured in the device 10; [0045], the estimated touch target may be the screen elements 18 or the screen region 20 lying outside of the defined reach extent and in a general direction of reaching; the estimated touch target may be one or more particularly selected screen elements 18 or a specific portion of a screen region 20, based on knowledge of what touch targets are currently being displayed along the direction of reach and outside the defined reach extent; [0050], the method 400 further includes determining (Block 406) which UI elements the user wishes to reach--i.e., estimating the touch target; as described and shown in Figs. 1, 5-8, the user interface elements include pixels displayed on touchscreen user interface; see also [0055])

Regarding claims 11 and 17, claims 11 and 17 contain substantially similar limitations to those found in claim 5.  Consequently, claims 11 and 17 are rejected for the same reasons.

Regarding claim 6, Lawrenson in view of Nakamura teaches all the limitations of claim 1, further comprising:
wherein the client device includes a mobile computing device (Lawrenson Figs. 1-8; [0043], the device 10 may be one of a mobile terminal, a mobile phone, a smartphone, or a User Equipment, UE, or a personal or mobile computing device, such as a "phablet"; [0028], the device 10 detects that the user is reaching to make a touch input, and temporarily modifies the screen 16 to facilitate that touch input)

Regarding claims 12 and 18, claims 12 and 18 contain substantially similar limitations to those found in claim 6.  Consequently, claims 12 and 18 are rejected for the same reasons.

Claims 2, 3, 8, 9, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson in view of Nakamura in further view of Deselaers et al. (US 20200026400 A1, published 01/03/2020), hereinafter Deselaers.

Regarding claim 2, Lawrenson in view of Nakamura teaches all the limitations of claim 1, further comprising:
further comprising generating parameters of the user interface layout using at least one of (Lawrenson Figs. 1-8; [0019], distinct visual elements included within any given screen 16 are referred to herein as screen elements 18; a screen element 18 serves as a control element, such as an icon that can be touched to launch a corresponding application or such as a hyperlink to a web page or other electronic content; when a screen element 18 is a control 
However, Lawrenson in view of Nakamura fails to expressly disclose at least one of output of a scoring model and semantic constraints.  In the same field of endeavor, Deselaers teaches:
at least one of output of a scoring model and semantic constraints (Deselaers Figs. 1-5; [0003], selecting a set of UI elements from the UI model based on the layout features and respective importance scores of the UI elements; [0041], the subject technology may include or otherwise leverage one or more machine-learned models to adjust UI elements based on the usage data; the machine-learned model 120 may be trained to receive input data 122 (i.e., usage data) and, in response, provide output data 124 (i.e., sizes, locations, dimensions of UI elements); [0053], rules for laying the UI elements, such as layout features and click target sizes of the UI elements, within the UI layouts for the application 254; may indicate UI elements to be included in the UI regardless of the current input modality or usage data; [0059], the UI module 252 may determine importance scores for respective UI elements based on the determined usage data; [0061], the UI module 252 may identify a UI layout for the UI from the UI model; the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated at least one of output of a scoring model and semantic constraints as suggested in Deselaers into Lawrenson in view of Nakamura.  Doing so would be desirable because application UI designers may specify rules for UIs, such as the number of UI to be included in the UI of the application and the arrangement of the UI elements relative to each other in the UI. However, computing devices may be laptop computers, desktop computers, tablet computers, and mobile devices. The resolutions, dimensions, and sizes of computing device displays may vary based on the operating environments (e.g., laptop, desktop, tablet, mobile device). Providing rules for UIs for respective operating environments would be burdensome for application UI designers and would also present technical problems of consuming a large amount of data storages of the computing devices since more rules need to be stored in the data storages (see Deselaers [0015]).  In order to accommodate different input modalities of a computing device, the designers of the UIs may need to provide different rules for UIs for the respective input modalities of the computing device. However, unlike cursors or pointers in the mouse-based input modality, the sizes of a finger or stylus may vary by user in the touchscreen-based input modality. The touch sizes of the finger or stylus may vary by user according to the various sizes of the finger or stylus of users. Therefore, providing UI elements 

Regarding claims 8 and 14, claims 8 and 14 contain substantially similar limitations to those found in claim 2.  Consequently, claims 8 and 14 are rejected for the same reasons.

Regarding claim 3, Lawrenson in view of Nakamura in further view of Deselaers teaches all the limitations of claim 2.  Deselaers further teaches:
further comprising generating the scoring model using a neural network (Deselaers Figs. 1-5; [0003], selecting a set of UI elements from the UI model based on the layout features and respective importance scores of the UI elements; [0041], FIG. 1B depicts a block diagram of depicts a block diagram of an example machine-learned model according to example aspects of the subject technology; the subject technology may include or otherwise leverage one or more machine-learned models to adjust UI elements based on the usage data; the machine-learned model 120 may be trained to receive input data 122 (i.e., usage data) and, in response, provide output data 124 (i.e., sizes, locations, dimensions of UI elements); [0042], the machine-learned model may be one or more recurrent neural networks; [0043], a recurrent neural network may the usage data versus time to adjust UI elements to be included in the UI; [0047], the subject technology provides systems and methods that include or otherwise leverage one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising generating the scoring model using a neural network as suggested in Deselaers into Lawrenson in view of Nakamura.  Doing so would be desirable because application UI designers may specify rules for UIs, such as the number of UI to be included in the UI of the application and the arrangement of the UI elements relative to each other in the UI. However, computing devices may be laptop computers, desktop computers, tablet computers, and mobile devices. The resolutions, dimensions, and sizes of computing device displays may vary based on the operating environments (e.g., laptop, desktop, tablet, mobile device). Providing rules for UIs for respective operating environments would be burdensome for application UI designers and would also present technical problems of consuming a large amount of data storages of the computing devices since more rules need to 

Regarding claims 9 and 15, claims 9 and 15 contain substantially similar limitations to those found in claim 3.  Consequently, claims 9 and 15 are rejected for the same reasons.

Regarding claim 20, Lawrenson in view of Nakamura teaches all the limitations of claim 13.  However, Lawrenson fails to expressly disclose wherein the steps further include refining the updated user interface based on user feedback.  In the same field of endeavor, Deselaers teaches:
wherein the steps further include: refining the updated user interface based on user feedback (Deselaers Figs. 1-5; [0033], failed clicks may indicate that the click target size of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the steps further include refining the updated user interface based on user feedback as suggested in Deselaers into Lawrenson in view of Nakamura.  Doing so would be desirable because application UI designers may specify rules for UIs, such as the number of UI to be included in the UI of the application and the arrangement of the UI elements relative to each other in the UI. However, computing devices may be laptop computers, desktop computers, tablet computers, and mobile devices. The resolutions, dimensions, and sizes of computing device displays may vary based on the operating environments (e.g., laptop, desktop, tablet, mobile device). Providing rules for UIs for respective operating environments would be burdensome for application UI designers and would also present technical problems of consuming a large amount of data storages of the computing devices since more rules need to be stored in the data storages (see Deselaers [0015]).  In .  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson in view of Nakamura in further view of Wu (US 20160282948 A1, published 09/29/2016).

Regarding claim 19, Lawrenson in view of Nakamura teaches all the limitations of claim 13, further comprising:
wherein the user interface corresponds to a application executed on the client device (Lawrenson Figs. 1-8; [0018], any given screen 16 may comprise a mix of static and changing content, such as seen with web browsing applications that typically display navigation control icons in a perimeter around dynamically rendered content; [0031], application-specific screens 16 are adapted according to any prevailing application settings; when the application is not "reach adaptation" aware, the default settings may be applied)

a third party application (Wu Figs. 1-9; [0017], the personal electronic device determines that the user is having difficulty inputting data on the touchscreen; [0080], each application displays its standard or preferred user interface; [0081], the personal electronic device (e.g., personal electronic device 120 in FIG. 1) detects (606) anomalies in received input (touch input); [0083], the personal electronic device (e.g., personal electronic device 120 in FIG. 1) then updates (608) the user interface; the elements of the user interface are resized and rearranged into a grid arrangement and changed in shape to be rectangular; the user interface can be navigated more easily with relatively few commands; [0032], any number of individual application modules can invoke the functionality of the detection module 124 and the input analysis module 126 to receive user input and analyze it; [0033], the detection module 124 detects that a user is not able to efficiently use the touchscreen to input user commands; [0034], the detection module 124 changing the displayed user interface into a user interface that is organized into a series of square sections, for easy navigation; [0120], the applications 808 include a third party application 866; the third party application 866 may invoke the API calls 810 provided by the operating system 802 to facilitate functionality described herein)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a third party application as suggested in Wu into Lawrenson in view of Nakamura.  Doing so would be desirable because the system improves input detection and usability of personal electronic devices (see Wu [0015]).  Additionally, incorporating the third party applications of Wu into the system of Lawrenson would allow the user to access to a broad assortment of other applications, such as applications developed by an entity other than the vendor of the particular platform (see Wu [0120]).  Providing a broad assortment of applications would increase the usefulness of the device as well as enable the .

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 7, and 13.  
Regarding independent claim 1, the Applicant alleges that Lawrenson as described in the previous Office action, does not explicitly teach adjusting, within the rendering of the user interface and based on the user interface layout, a respective location of at least one user interface element of the plurality of user interface elements relative to respective locations of the plurality of user interface elements to produce an updated rendering of the user interface, as has been amended to the claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as unpatentable over Lawrenson in view of Nakamura.
Similar arguments have been presented for claims 7 and 13 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-6, 8-12, and 14-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 7, and 13.  However, as discussed above, Lawrenson in view of Nakamura is considered to teach claims 1, 7, and 13, and consequently, claims 2-6, 8-12, and 14-20 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 20150169180 A1) see Figs. 1-9 and [0023-0031].  Nam (US 20130307801 A1) see Figs. 1-11 and [0050-0066], [0089-0112].  Huang (US 20150007069 A1) see Figs. 1-4 and [0013-0021].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143